EXHIBIT 10.24

 

SUMMARY OF ZONES, INC MERCHANDISING EXECUTIVE INCENTIVE PROGRAM

 

The merchandising incentive program of Zones, Inc. (the “Company”) rewards the
Senior Vice President of Merchandising for achievement of financial and
individual performance within the merchandising department.

 

Under the merchandising incentive program, an executive officer is eligible to
receive an incentive expressed as a percent of certain financial results if the
financial targets are exceeded.  During 2004, the Senior Vice President of
Merchandising received $49,354 under this incentive program.  Management
believes this incentive should range from $40,000 to $60,000 in future years.

 

The Board retained the right to change its incentive programs at any time.  The
Board’s approval of the terms of the incentive program is not deemed to create
an enforceable agreement between the Company and the executive officer.  No
rights to any awards exist unless and until the Board authorizes payment of such
award under the incentive program.

 